Exhibit 10.7

PNC LENDER NOTE

February 17, 2012

FOR VALUE RECEIVED, JARDEN RECEIVABLES, LLC, a Delaware limited liability
company (the “Borrower”), promises to pay to PNC BANK, NATIONAL ASSOCIATION
(“PNC”), or its registered assigns, on or before the Commitment Termination
Date, the aggregate unpaid principal amount of all Loans shown on the schedule
attached hereto (and/or any continuation thereof and/or in the records of PNC)
made by PNC pursuant to that certain Second Amended and Restated Loan Agreement,
dated as of July 29, 2010 (together with all amendments and other modifications,
if any, from time to time thereafter made thereto, the “Loan Agreement”), among
the Borrower, Jarden Corporation, as the Servicer, SunTrust Bank, as a Lender,
PNC, Wells Fargo Bank, National Association, as a Lender, and SunTrust Robinson
Humphrey, Inc., as Administrator.

The Borrower also promises to pay interest on the unpaid principal amount hereof
from time to time outstanding from the date hereof until maturity (whether by
acceleration or otherwise) and, after maturity, until paid, at the rates per
annum and on the dates specified in the Loan Agreement.

Payments of both principal and interest are to be made in lawful money of the
United States of America in immediately available funds to the account
designated by the Administrator pursuant to the Loan Agreement.

This promissory note is a “Lender Note” referred to in, and evidences
indebtedness incurred under, the Loan Agreement, and the holder hereof is
entitled to the benefits of the Loan Agreement, to which reference is made for a
description of the security for this Lender Note and for a statement of the
terms and conditions on which the Borrower is permitted and required to make
prepayments and repayments of principal of the indebtedness evidenced hereby and
on which such indebtedness may be declared to be immediately due and payable.
Unless otherwise defined, capitalized terms used herein have the meanings
provided in the Loan Agreement.

All parties hereto, whether as makers, endorsers, or otherwise, severally waive
presentment for payment, demand, protest and notice of dishonor.



--------------------------------------------------------------------------------

THIS LENDER NOTE SHALL BE DEEMED TO BE A CONTRACT MADE UNDER AND GOVERNED BY THE
INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO ANY OTHERWISE
APPLICABLE PRINCIPLES OF CONFLICTS OF LAWS (OTHER THAN SECTION 5-1401 OF THE
GENERAL OBLIGATIONS LAW).

 

JARDEN RECEIVABLES, LLC By:   SUNBEAM PRODUCTS, INC.   Its: manager and sole
member By:  

/s/ Jason Wong

  Name: Jason Wong   Title: Authorized Signatory

[SIGNATURE PAGE TO PNC LENDER NOTE]



--------------------------------------------------------------------------------

SCHEDULE ATTACHED TO THE LENDER NOTE DATED FEBRUARY 17, 2012 OF

JARDEN RECEIVABLES, LLC PAYABLE TO PNC BANK, NATIONAL ASSOCIATION

DATE OF
LOAN

  

AMOUNT OF
LOAN

  

AMOUNT OF
REPAYMENT

                 